United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0648
Issued: July 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 18, 2016 appellant, through his representative, filed a timely appeal from a
December 16, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to justify termination of appellant’s
wage-loss and medical benefits for his accepted injuries effective February 25, 2015.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 4, 2008 appellant, then a 47-year-old mail handler, filed a traumatic injury
claim (Form CA-1) for injuries to his back, left buttocks, and left thigh that he sustained on
October 29, 2008 while unloading a trailer of recycled mail. OWCP accepted the claim for
lumbar strain on November 14, 2008. On December 24, 2008 it accepted an additional condition
of lumbar disc herniation, and on June 26, 2009 it accepted an additional condition of C4-5 left
paracentral disc herniation. Appellant received supplemental roll benefits as of December 14,
2008 and periodic roll benefits as of June 5, 2011.
In a report dated February 12, 2014, Dr. Francisco Espinosa, a Board-certified
neurosurgeon, examined appellant and diagnosed a bulging disc at C3-4; a herniated disc and
osteophyte complex at C4-5 with indentation and compression of the spinal cord at C5-6; and
foraminal stenosis with a bulging disc at L5-S1. He recommended that, due to spinal cord
compression at C4-5 and C5-6, appellant needed to undergo surgeries including an anterior
cervical discectomy; spinal cord decompression and fusion with instrumentation using Peek
cages; bone graft, and plate screws; and laminectomy, foraminotomy; and nerve decompression
at L5-S1.
Appellant requested authorization on February 27, 2014 for surgical procedures including
an anterior cervical discectomy; spinal cord decompression and fusion with instrumentation
using Peek cages, bone graft, and plate screws; laminectomy; foraminotomy; and nerve
decompression.
By letter dated April 30, 2014, OWCP notified appellant that his request for authorization
could not be approved at that time, and that a district medical adviser (DMA) would have to
review the request. On the same date, it referred appellant’s case history to a DMA, noting
relevant underlying conditions of preexisting degenerative disc disease of the cervical and
lumbar spine. OWCP requested that the DMA render an opinion on the issue of whether the
requested surgeries were necessary to treat the accepted work injuries of October 28, 2008.
By letter dated May 12, 2014, the DMA responded to OWCP’s request. He noted that
appellant had been initially seen by a Dr. Montella on November 10, 2008. As early as 2009,
Dr. Montella indicated that appellant had also injured his neck at work. However, there was no
incident report of record relating any neck injury. Dr. Montella’s initial evaluation from
November 10, 2008 did not discuss the neck. The DMA noted that appellant had degenerative
conditions of his neck and low back. Given his preexisting degenerative disease of the neck and
low back, it is much more likely true that any and all surgery as it related to appellant’s spine
was due to a preexisting degenerative condition and not to any work injury.
On June 5, 2014 OWCP forwarded the case file to Dr. Safwan Barakat, a Board-certified
neurosurgeon, along with a statement of accepted facts, for an impartial medical evaluation in
order to resolve the conflict of medical opinion between Dr. Espinosa and the DMA.
Dr. Barakat was asked to resolve eight questions. First, OWCP requested that he determine
whether the requested surgeries were necessary to treat appellant’s accepted work-related
injuries; second, whether appellant’s current conditions were causally related to his accepted
work-related injury; third, whether there were any additional work-related diagnoses; fourth,
whether residuals of appellant’s work-related injuries existed, and to what extent any current
2

conditions were related to natural age-related degenerative changes versus the original injury;
fifth, what course of treatment would be recommended if the surgery were not approved; sixth,
whether appellant was currently disabled from work; seventh, whether the treating physician’s
work restrictions were appropriate; and eighth, when it was anticipated that appellant would
reach maximum medical improvement.
OWCP prepared a June 5, 2014 statement of accepted facts, which noted appellant’s
history of injury, medical history, employment duties, as well as his preexisting degenerative
disc disease of the cervical and lumbar spine. The statement of accepted facts did not state that
any of appellant’s medical conditions had been accepted as employment related.
In a report dated October 1, 2014, Dr. Barakat rendered his responses to OWCP’s
inquiries based upon an examination and review of appellant’s records conducted on
September 30, 2014. He noted that appellant’s requested surgery was not medically necessary to
treat his work-related injury, as appellant presented with a preexisting degenerative disease of the
lumbar spine and a disc bone complex degenerative condition in his cervical spine. Dr. Barakat
noted that appellant’s symptoms on examination of the cervical area did not fit with the findings
of previous diagnostic studies and did not comport with the purpose of the proposed surgery. He
opined that appellant’s condition had returned to its preinjury status, namely the degenerative
disease in his neck and back. Dr. Barakat noted that appellant had no additional work-related
conditions, and that his condition was a degenerative disc disease resulting from natural wear
and tear on the spine. He recommended no further treatment for this condition, as appellant had
already undergone extensive physical therapy and an epidural steroid injection. Dr. Barakat
opined that appellant was partially disabled from work as a result of his underlying and
preexisting degenerative disc disease. He noted that appellant was not able to return to his
preinjury position without restrictions, but that he may be able to work on restricted duty, after a
functional capacity evaluation. Dr. Barakat observed that appellant had reached maximum
medical improvement and had a fair prognosis.
By decision dated October 24, 2014, OWCP denied appellant’s request for authorization
of surgery.
On January 7, 2015 OWCP proposed to terminate appellant’s medical and wage-loss
compensation as Dr. Barakat had opined that appellant no longer had residuals of his workrelated injury. On the same date, it issued an updated list of appellant’s accepted conditions,
which included sprain of the lumbosacral joint/ligament; displacement of the lumbar
intervertebral disc without myelopathy; and displacement of the left cervical intervertebral disc
without myelopathy.
By decision dated February 25, 2015, OWCP terminated appellant’s medical benefits and
wage-loss compensation.
On March 3, 2015 appellant requested a telephonic hearing before an OWCP hearing
representative.
The hearing was held on October 13, 2015. At the hearing, appellant’s representative
argued that Dr. Barakat’s report was speculative, because he only opined that the aggravation of
appellant’s underlying degenerative conditions was temporary and had resolved. He further

3

argued that Dr. Barakat’s opinion, that appellant’s condition was degenerative, was not well
rationalized. Appellant stated that he had undergone the cervical surgery under his own private
insurance, but that he had engaged with disputes with his insurance companies and the
employing establishment with regard to his coverage. He reported that he still had symptoms of
his conditions. Appellant asked how OWCP could update the list of accepted conditions and
then immediately terminate his benefits. The hearing representative afforded appellant 30 days
to submit additional evidence.
In a report dated November 4, 2015, Dr. Espinosa reviewed appellant’s medical history
and opined that the surgery for his cervical spine and lumbar spine should be approved, as it was
related to his approved injury.
By decision dated December 16, 2015, the hearing representative affirmed OWCP’s
termination of appellant’s compensation benefits. She found that Dr. Barakat had been asked to
resolve a conflict in medical opinion only on the issue of whether appellant’s surgeries ought to
be authorized as work related. The hearing representative explained that because this was the
scope of the conflict put before Dr. Barakat, he was not an impartial medical specialist on the
issue of work-related residuals. However, she noted that Dr. Barakat’s report could still be
considered for its own intrinsic value and therefore could still constitute the weight of the
medical evidence on the issue of work-related residuals. The hearing representative found that
Dr. Espinonsa’s November 4, 2015 report did not opine on the issue of whether appellant
continued to suffer from work-related residuals related to the accepted injury of
October 29, 2008. As such, she found that the weight of medical evidence remained with
Dr. Barakat, and that as such OWCP met its burden of proof in terminating his compensation
benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.5 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee or impartial examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.6
3

Gewin C. Hawkins, 52 ECAB 242, 243 (2001); Alice J. Tysinger, 51 ECAB 638, 645 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

5

5 U.S.C. § 8123(a).

6

20 C.F.R. § 10.321.

4

To be of probative value, a medical opinion must be based on a complete factual and
medical background, must be of reasonable medical certainty, and be supported by medical
rationale.7 Medical rationale is a medically sound explanation for the opinion offered.8
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.9
ANALYSIS
OWCP found a medical conflict between appellant’s physician, Dr. Espinosa, and a
DMA, on the issue of whether certain surgeries should to be authorized by OWCP as necessary
and related to his accepted conditions. It referred appellant to Dr. Barakat for an impartial
medical examination to resolve the conflict of opinion with respect to surgery. However, he was
also asked to opine on other questions related to appellant’s condition, such as whether he
continued to have work-related residuals of his condition. Dr. Barakat opined that appellant’s
temporary work-related aggravation of degenerative spinal conditions had resolved and that his
current medical conditions were related only to the preexisting degenerative conditions. He
further opined that the accepted work-related injury of October 29, 2008 had resolved and
appellant returned to a preinjury status.
The Board finds that, under the circumstances of this case, the referee examiner was not
acting as an impartial medical specialist on the issue of whether appellant’s conditions had
resolved or returned to their preinjury status. The relevant conflict of medical opinion was
limited to the issue of authorization of surgery for the accepted cervical and lumbar spine
conditions.
While the referee examiner’s report was not entitled to the special weight afforded to an
opinion of an impartial medical specialist, his report can still be considered for its own intrinsic
value10 and can still constitute the weight of the medical evidence. However, the Board finds
that, due to the deficiency of the June 5, 2014 statement of accepted facts, Dr. Barakat’s opinion
is of limited probative value.
The Board has stated that when an OWCP medical adviser, a second opinion specialist,
or a referee physician renders a medical opinion based on an incomplete or inaccurate statement
of accepted facts, the probative value of the opinion is diminished or negated altogether.11
7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound, and logical).
9

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

10

See Leanne E. Maynard, 43 ECAB 482 (1992) (finding that a physician’s opinion is probative even though he
was not an impartial medical examiner and that the opinion of this physician and another physician were sufficient
to establish causal relation); Rosa Whitfield Swain, 38 ECAB 368 (1987) (finding that a physician was improperly
designated as an impartial medical specialist, but that his opinion nonetheless constituted the weight of the medical
evidence).
11

J.D., Docket No. 15-0305 (issued August 5, 2015).

5

OWCP procedures also require that the statement of accepted facts include a specific description
of the conditions accepted.12
Dr. Barakat relied upon a statement of accepted facts that did not provide any information
regarding conditions already accepted by OWCP. To insure that the report of an OWCP referral
physician is based upon an accurate factual background, OWCP provides information to the
physician through the preparation of a statement of accepted facts. The statement of accepted
facts must include a description of the accepted conditions, or the opinion of the referral
physician will be based upon an in incomplete framework and will be of limited probative
value.13 On January 7, 2015 OWCP prepared an updated list of appellant’s accepted
employment-related conditions, but this information was never provided to Dr. Barakat. As
Dr. Barakat’s opinion was based upon an incomplete framework and was of diminished
probative value. His report, therefore, is an insufficient basis upon which to prove justification
to terminate compensation. The Board therefore finds that OWCP did not meet its burden of
proof to terminate appellant’s wage-loss and medical benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation and medical benefits for his accepted injuries effective February 25, 2015.

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
13

See J.D., supra note 11.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 16, 2015 is reversed.
Issued: July 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

